SEVENTH COURT OF APPEALS
         SITTING AT TEXAS TECH UNIVERSITY SCHOOL OF LAW
 SET FOR SUBMISSION ON ORAL ARGUMENT TUESDAY, NOVEMBER 3, 2015
                            AT 1:30 P.M.


      (Before Chief Justice Brian Quinn, Justice Mackey K. Hancock, Justice Patrick A. Pirtle)




07-15-00113-CV       Mohammed Fawwaz Shoukfeh, M.D., P.A.,                    Lubbock County
                     d/b/a Texas Cardiac Center v. James G
                     Grattan and Texas Workforce Commission

                     CRAIG, TERRILL, HALE & GRANTHAM, LLP O/A Requested
                      (H. Grady Terrill, Elizabeth Hill) – Appellant

                     SPLAWN SIMPSON PITTS                                     O/A Requested
                      (John Simpson)
                     Peter E. Laurie, Assistant Attorney General
                      – Appellees




07-15-00196-CR       The State of Texas v. Jose Luis Cortez                   Potter County

                     Richard Martindale, Assistant District                   O/A Directed
                      Attorney – Appellant

                     HATTER LAW FIRM, PLLC                                    O/A Directed
                      (Q. Todd Hatter) – Appellee